Citation Nr: 1339805	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  05-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for glaucoma. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2004 and December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.

As part of a Board decision/remand dated in August 2010, the procedural history of this case was discussed in the INTRODUCTION section.  The Board, in August 2010, in addition to finding that new and material evidence had been submitted to reopen the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include PTSD and depression, remanded the claims so that additional development of the evidence could be undertaken.  


FINDING OF FACT

In October 2013, prior to promulgation of a decision in the appeal, the Board received notification that a withdrawal of this appeal was requested by the Veteran.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.201, 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his appeal in October 2013.  See letter received from the Veteran.  While the Board is aware that the Veteran's national representative, in October 2013, submitted an Appellant's Post-Remand Brief to the Board concerning the four instant claims, this document is dated before the Veteran informed the Board later in October 2013 that he wished to withdraw his "appeals" for benefits.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issues concerning entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression; diabetes mellitus, to include as secondary to herbicide exposure; glaucoma; and for peripheral neuropathy of the bilateral lower extremities is dismissed. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


